Citation Nr: 1437513	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

The Board notes that the Veteran previously reported right ear hearing loss to the RO in and around 1980.  He indicated that he believed the hearing loss was a symptom of his deviated septum, which was at issue in a separate claim for service connection at that time.  However, VA did not adjudicate the right ear hearing loss at that time.  As such, the Board finds that new and material evidence of right ear hearing loss is not required in this case.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an Appellate Brief on behalf of the Veteran in May 2014.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The issues of entitlement to service connection for loss of taste and loss of smell as secondary to chronic lymphocytic leukemia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, these issues were raised at the Veteran's February 2011 audiology examination and later, by the Veteran's representative in the Appellate Brief.  However, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional medical records are required in this case.  The Veteran wrote to VA on several occasions requesting that VA obtain the appropriate VA medical records for his claims.  In particular, he indicated that he was treated at a VA medical facility located at 252 Seventh Avenue in New York from 1967 to the 1970's and at the VA Medical Center in Manhattan, New York.  The received a response stating that there are no records in the Brooklyn Veterans Administration electronic chart, but the Veteran has stated that he was not treated at this facility and requested that VA obtain the correct records.  Therefore, the AOJ should attempt to obtain the correct VA medical records for the Veteran and associate these records with the claims file.  

While the Veteran was afforded a VA examination in February 2011 for his bilateral hearing loss and tinnitus, this examination was inadequate.  The examiner noted that the Veteran's service-connected chronic lymphocytic leukemia (CLL) must be considered as being a risk factor for inner ear functions; however, he did not offer an opinion as to whether the Veteran's bilateral hearing loss and tinnitus were causally or etiologically related to his CLL.  Moreover, while that examiner provided a negative nexus opinion, he also stated that it could not be ruled out that a small part of the Veteran's current hearing loss could be traced back to the in-service noise exposure.  Such a statement is contrary to the examiner's negative opinion.  As such, an additional medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records relevant to the claims, to include any available medical records from a VA medical facility located at 252 Seventh Avenue in New York dated from 1967 to the 1970's and from the VA Medical Center in Manhattan, New York.

3.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the February 2011 VA examiner or, if that individual is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and in-service noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that there was no audiologolical testing upon separation from service.  

The examiner should further note that the absence of in service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

Finally, it should be noted that the Veteran complained of right ear hearing loss due to deviated septum as early as 1980.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

He or she should also address whether the Veteran's bilateral hearing loss and tinnitus are either caused by or permanently aggravated by his service-connected chronic lymphocytic leukemia. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

